TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2013



                                     NO. 03-12-00538-CR


                              Cheri Lucille Howard, Appellant

                                               v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment, but that such error does not require the judgment be reversed: IT IS THEREFORE

considered, adjudged and ordered that the judgment of the trial court is modified to reflect that

appellant does not owe court costs or attorney’s fees. As so modified, the judgment of the trial

court is affirmed. It FURTHER appearing to the Court that the appellant is indigent and unable

to pay costs, that no adjudication as to costs is made; and that this decision be certified below

for observance.